UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3122



MICHAEL MCRAE,

                                            Plaintiff - Appellant,

          versus

STATE OF MARYLAND, Department of Public Safety
and Correctional Services; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3388-S)

Submitted:   May 16, 1996                   Decided:   May 28, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael McRae, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his employment discrimination action. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. McRae
v. Maryland, No. CA-95-3388-S (D. Md. Nov. 21, 1995). We note that

to the extent Appellant sought reconsideration of the district

court's dismissal of his prior action, rather than to file a new

action, relief was properly denied. Appellant presented no infor-
mation to support a finding that the district court abused its dis-

cretion in determining that Appellant's first action was untimely.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2